DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October, 2019 is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Further, the drawings are objected to because: (1) As shown in figures 1 and 9 of the originally filed drawings, the third heat exchanger (61) is provided as “3. Heat exchanger”, which should be corrected to - - [[3.]] Third Heat exchanger - -, so as to not be confused with the reference character, 3, designating the “cooling system”, while the “third heat exchanger” is only designated as 61. (2) As shown in figure 4, reference characters 16 and 16b overlay, respectively, the grid of the graph and one of the X-axis numbers, such that it would be clearer if the characters were moved so as to not overlap the graph (see reference characters 14, 14a, 14b, and 15 of the same drawing which do not overlap the graph). (3) As shown in figure 9, there is a line with reference character “3”, which seemingly does not point to any defined structure as the line does not provide any arrow. It is evident from the specification that “3” designates the cooling system, and figure 9 shows “a cooling system for cooling a machine element” (par. 19 of the present invention’s originally filed specification). However, an arrow should be provided on the line so as to point to the system as a whole to more clearly designate it as the cooling system. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both the refrigeration system (par. 86 of the present invention’s originally filed specification) and heated refrigerant (par. 73 of the present invention’s originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that 
Claim 7 depends from dependent claim 5, and therefore, should not be separated from claim 5 by another claim, in this case claim 6. 
Claim 24 depends from dependent claim 6, and therefore, should not be separated from claim 6 by another claim, in this case claims 7-23. 
Claim 25 depends from dependent claim 9, and therefore, should not be separated from claim 9 by another claim, in this case claims 8-24. 
Claim 26 depends from dependent claim 16, and therefore, should not be separated from claim 6 by another claim, in this case claims 17-25. 
Claim 27 depends from dependent claim 20, and therefore, should not be separated from claim 20 by another claim, in this case claims 21-26. 

Claim 18 is objected to because of the following informalities:  
Claim 18  recite, “the regeneration device according to claim 26…”, such that the claim is an improper dependent claim, and does not refer to a preceding claim, and is construed to be a typographical error, wherein claim 18 was intended to depend from claim 16 not 26. Therefore, it should be corrected that claim 18 recites, - - the regeneration device according to claim [[26]] 16… - -.
More so, claim 18 recites “the restrictor body”, such that the claim should recite full, clear, concise and exact terms, as required by 37 CFR 1.71(a). It is evident that “the restrictor body” is directed to the body provided within claim 16 (which has been construed for dependency of claim 18). Therefore, the claim should be amended to recite - - the disc-like body - -.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recooling unit” in claims 1-2 and 23 and “mixing unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 21-22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a regeneration device for regenerating a coolant dispersion with phase change material, comprising…a recooling unit configured to enable freezing of a phase change material by dissipating heat stored in the coolant dispersion”, such that it is unclear whether the second recitation of “a phase change material” is another provided within the coolant dispersion which is different from the initial phase change material in the preamble or if the phase change material is intended to be the same. A review of the specification only ever provides that the coolant is provided with a phase change material, such that it does not provide that the phase change material could include a plurality of different phase change materials. Therefore, for examination purposes, it is being construed that the second recitation of “a phase change material” relates directed to the phase change material of the coolant dispersion recited in the preamble of the claim.
Claims 2-18, 21-22, and 26 depend from or incorporate the limitations of rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "the inlet temperature " in line 3.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted that it recites an inlet temperature, for examination purposes.
Claim 6 recites the limitation "the inlet temperature " in line 1.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted that it recites an inlet temperature, for examination purposes.
Claim 24 depends from rejected claim 6, and therefore, are further rejected under 35 U.S.C. 112(b).
Claim 9 recites the limitation "the phase transition temperature range " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted that it recites a phase transition temperature range, for examination purposes.
The term "upper" in claim 9 is a relative term which renders the claim indefinite.  The term "upper" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is provided within the specification that the phase transition temperature range between “18 and 28°C, preferably within a phase transition temperature range of between 21 and 25°C” (par. 42 of the present invention’s originally filed specification), such that in a preferred variant, the second target temperature is disclosed to lie within the upper region, designated as “preferably in the region of between 25 and 26°C” (par. 32 of the present invention’s originally filed specification). However, it is unclear, when the claims are read in light of the specification, what the metes and bounds of the “upper region of the phase transition temperature range” are, as the example provides an “upper region” that exists outside, or along a seemingly random portion of the higher temperature region of the phase transition temperature range, of the recited phase transition temperature range. While an example of an upper region is provided, it would be unclear to those having ordinary skill within the art the intended meaning of “upper region”, as it appears there is no standard for measuring the upper region” able to exist outside of the phase transition temperature range (e.g., the preferred “upper region” lies outside of the proposed preferential phase transition temperature range)? Is the “upper region” intended to be specific temperatures at the higher temperature end of the phase transition temperature of the material, but not the highest temperatures of the phase transition temperature of the material? What designates something as being in the “upper region”, anything over the median phase transition temperature range temperature or above a certain phase transition temperature which ensures a particular amount of phase (e.g., liquid or solid) of the phase change material?  The specification, and claims as presented, do not define or provide a standard for ascertaining the meaning of “upper” to define the region the second target temperature exists within the phase transition temperature range, and therefore, does not define the metes and bounds of the claimed invention. For examination purposes, it is being construed that the “upper region” refers to any temperature over the phase transition temperature range.
Claim 25 directly depends from rejected claim 9, and therefore, is further rejected under 35 U.S.C. 112(b) due to dependency.
Claims 14 and 15 recite the limitation "the machine element", respectively, in lines 2-3 and line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what “the machine element” is intended to refer to within the previously recited claims which claims 14 and 15 depend. For examination purposes, it is being construed that the claims recite - - [[the]] a machine element- -, as it is evident based on the specification that the intended application of the regeneration device is to cool a machine element.
The terms "optimum" and “close” in claim 14 are relative terms which renders the claim indefinite.  The term "optimum" and “close” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. After a review of the specification, it appears there is no standard for measuring the meaning of the term, in view of the examples provided by the specification. What is considered an optimum operating point of a machine element? What is an appropriate range to provide the inlet temperature is controlled to be as “close” as possible to the operating point?  The specification, and claims as presented, do not define or provide a standard for ascertaining the meaning of “optimum” or “close” to define the operating point, and therefore, does not define the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claim is directed to a cooling requirement so that heat absorption in a machine element is carried out relative to an operating point.
The term "effective” in claim 15 is a relative term which renders the claim indefinite.  The term "effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. After a review of the specification, it appears there is no standard for measuring the meaning of the term, in view of the examples provided by the specification. What is considered an effective cooling requirement? The specification, and claims as presented, do not define or provide a standard for ascertaining the meaning of “effective” to define the cooling requirement, and therefore, does not define the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claim is directed to a cooling requirement in a machine element.
Claim 18 recites the limitation "the multiplicity of orifices", respectively, in line 1.  There is insufficient antecedent basis for this limitation in the claim. It was previously provided in claim 16, which has been interpreted as the intended dependency, that the restrictor comprised at least on orifice, such that more than one orifice could be envisioned. For examination purposes, it is being construed that the claims recite - - wherein the at least one orifice comprises a [[the]] multiplicity of orifices - -, as it is evident based on the claims that there could be more than one orifice to the at least one orifice provided to the restrictor.
The term "lower" in claim 24 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is provided within the specification that the phase transition temperature range between “18 and 28°C, preferably within a phase transition temperature range of between 21 and 25°C” (par. 42 of the present invention’s originally filed specification), such that the inlet temperature is provided, within examples as, “22°C” (par. 67 of the present invention’s originally filed specification). However, it is unclear, when the claims are read in light of the specification, what the metes and bounds of the “lower region of the phase transition temperature range” are, a single example of a “lower region” through recitation of the example of an inlet temperature. While an example of an lower region is provided, it would be unclear to those having ordinary skill within the art the intended meaning of “lower region”, as it appears there is no standard for measuring the meaning of the term, in view of the single example provided by the specification. Is the provided “lower region” able to exist outside of the phase transition temperature range, similar to how an example of the “upper region” can exist outside of the phase transition temperature range? Is the “lower region” intended to be specific lower region”, anything less than the median phase transition temperature range temperature or lower than a certain phase transition temperature which ensures a particular amount of phase (e.g., liquid or solid) of the phase change material?  The specification, and claims as presented, do not define or provide a standard for ascertaining the meaning of “lower” to define the region the inlet temperature exists within the phase transition temperature range, and therefore, does not define the metes and bounds of the claimed invention. For examination purposes, it is being construed that the “lower region” refers to any temperature over the phase transition temperature range.
Further claim 24 recites the limitation "the inlet temperature " in line 1.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted that it recites an inlet temperature, for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 19-20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEISS (US 2015/0343588 A1).
As to claim 19, WEISS discloses a redispersion unit(5; par. 77, lines 1-4) for redispersing a coolant dispersion with a phase change material(abstract, lines 6-8; par. 75, line 1-par. 79, line 18), comprising:
a restrictor(combination of 15 and 16 with a plurality of gaps, as shown in figure 4).
As to claim 20, WEISS discloses wherein the restrictor(5) comprises a disc-like body (11/12 with rims 15/16; par. 78, line 1- par. 78, line 18) and at least one orifice (gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 as stated in par. 79, lines 1-18).

As to claim 27, WEISS discloses wherein the at least one orifice comprises a multiplicity of orifices(gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 as stated in par. 79, lines 1-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-12, 16-18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO (US 7,541,009 B2 – published 2 June, 2009), in view of WEISS (US 2015/0343588 A1).
As to claim 1,  TAKAO discloses a regeneration device(apparatus shown in figure 1) for regenerating(col.7, lines 23 – col.9, line 33) a coolant dispersion with phase changer material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer), comprising:
a redispersion unit (30, which is designated generally as means for cancelling supercooling as stated in col.11, lines 19-26) configured to disperse the coolant dispersion (col.12, lines 11-24); and
a recooling unit (combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through) configured to enable freezing of a phase change material by dissipating heat stored in the coolant dispersion(col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation),
wherein the recooling unit is configured so that dissipated heat is at least partially recuperated (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1), in order to heat up the coolant dispersion to an inlet temperature (temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).
However, TAKAO does not explicitly disclose wherein the redispersion unit comprises a restrictor.
WEISS is within the field of endeavor of a regeneration device (24) for regenerating a coolant dispersion with phase change material (abstract, lines 6-8). WEISS teaches a redispersion unit (5; par. 77, lines 1-4). The redispersion unit is taught to incorporate a restriction (combination of 15 and 16 with a plurality of gaps, as shown in figure 4) which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the redispersion unit comprising a restrictor to provide effective e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 2, TAKAO, as modified by WEISS, further discloses wherein the recooling unit(combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through) is configured so that sensible heat is dissipated in order to cool the coolant dispersion (at least sensible heat is dissipated within section 2 of the recooling unit as noted in col.7, lines 23-25) and latent heat is dissipated in order to enable freezing of the phase change material (at least latent heat is dissipated within sections 3a/3b of the recooling unit, as noted in col.7, lines 25-30, which as understood through col.7, line 23- col.9, line 33 the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation) (further sensible or latent heat is capable of being dissipated within the section 4 of the recooling unit due to the nature of heat exchange between the hydrate slurry provided to section 4 to be discharged to the thermal load of the system and aqueous solution received by to section 4 from the thermal load of the system).

As to claim 3, TAKAO, as modified by WEISS, further discloses wherein the recooling unit comprises a first heat exchanger configured to dissipate at least a portion of the sensible and/or latent heat (any one of heat exchangers 2, 3a,  3b, or 4 as provided for within col.7, lines 23-30 to provide sensible and latent heat cooling, and further, sensible or latent heat is capable of being dissipated within the section 4 of the recooling unit due to the nature of heat exchange between the hydrate slurry provided to section 4 to be discharged to the thermal load of the system and aqueous solution received by to section 4 from the thermal load of the system).

As to claim 4, TAKAO, as modified by WEISS, further discloses wherein the first heat exchanger(4) is operated in counterflow (see figure 1 at section 4 of the defined recooling unit, which is provided counterflow among lines providing hydrate slurry to the thermal load and lines providing discharged aqueous solution from the thermal load), in order to recuperatively use at least a portion of the sensible and/or latent heat for heating up the coolant dispersion to the inlet temperature (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1; temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).

As to claim 5, TAKAO, as modified by WEISS, further discloses the recooling unit includes a second heat exchanger (either 3a or 3b) which is connected to a refrigeration system (cooling water/hot water system provided in fluid communication with the second heat exchanger, 3a/3b, as noted in col.7, line 30-col.9, line 48) in order to enable freezing of the phase change material by dissipating at least some of the latent heat of the coolant dispersion col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation; col.7, lines 23-30 to provide sensible and/or latent heat cooling).

As to claim 6, TAKAO, as modified by WEISS, further discloses wherein the inlet temperature (6.5°C; see figure 1; col.8, line 61-col.9, line 10) lies within a phase transition temperature range (5-7°C, possibly up to 7.4°C) of the phase change material during which the phase change material changes from a solid to a liquid (at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided inlet temperature is within this range).

As to claim 7, TAKAO, as modified by WEISS, further discloses a third heat exchanger (2 of the recooling unit) configured to adjust a temperature of the coolant dispersion to a second target temperature before the coolant dispersion enters the redispersion unit (see figure 1 of TAKAO, in view of supercooling cancelling means, 30 which is designated as the redispersion unit, positioning in figure 5 downstream heat exchanger section 2 of the recooling unit; section 2 of the recooling unit adjusts a temperature of the coolant dispersion from 10-12°C to 5-7°C to obtain a desired degree of supercooling of the aqueous solution as noted in col.8, lines 35-36, such that at the time the aqueous solution is provided at the desired 5-7°C to the redispersion unit, cancelling of the supercooling can be achieved to form the slurry hydrate of the solution).

As to claim 8, TAKAO, as modified by WEISS, further discloses wherein the third heat exchanger (2 of the recooling unit) is connected to the refrigeration system (figure 1; col.7, lines 23-34) in order to recuperatively use some heat from the refrigeration system (col. 7, lines 23-34, wherein heat energy is transferred between the two systems).

As to claim 9, TAKAO, as modified by WEISS, further discloses wherein the second target temperature lies in a temperature region of the phase transition temperature range (section 2 of the recooling unit adjusts a temperature of the coolant dispersion from 10-12°C to 5-7°C to obtain a desired degree of supercooling of the aqueous solution as noted in col.8, lines 35-36, such that at the time the aqueous solution is provided at the desired 5-7°C to the redispersion unit, cancelling of the supercooling can be achieved to form the slurry hydrate of the solution, such that the second target temperature could lie in a temperature region from 6-7°C of the phase transition temperature; further, at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided second target temperature is within this range).

As to claim 10, TAKAO, as modified by WEISS, further discloses wherein the third heat exchanger (2) is arranged upstream of the redispersion unit (see figure 1, in view of positioning of supercooling cancelling means, 30 determined to be the redispersion unit, within figure 5 which is directly downstream the third heat exchanger, 2, such that 2 is arranged upstream thereof) and the first (4) and second heat exchangers (3a/3b) are arranged downstream of the redispersion unit (see figure 1, in view of positioning of supercooling cancelling means, 30 determined to be the redispersion unit, within figure 5, which provides that the redispersion unit is upstream of the first and second heat exchangers).

As to claim 11, TAKAO, as modified by WEISS, discloses further comprising a mixing unit (38; col.11, line 65 – col.12, line 3, in view of col.12, lines 20-24), arranged between the third heat exchanger and the redispersion unit (col.12, lines 20-24, wherein the mixing unit could be provided upstream or downstream either the third heat exchanger and the redispersion unit along the loop, which would provide that it is between, either on an upstream or downstream side of each, the third heat exchanger and the redispersion unit).

As to claim 12, TAKAO, as modified by WEISS, discloses a flow rate monitor can be provided to the system(col.9, lines 21-24), but  does not further disclose the regeneration device comprises a control unit which has at least one temperature monitor and at least one flow rate monitor.
WEISS, however, teaches that conventional techniques within similar systems are known to have sensor systems, hardware and software for the regulation thereof (par. 23, lines 1-5). More so, WEISS teaches that measuring devices for feed pressure or the coolant temperature are see figure 3 of WEISS; par. 66, line 1-par. 67, line 6) and that flow rate is used to aid in the regulation of the pump within the system (e.g., the redispersion unit)(par. 71, lines 1-11). WEISS provides such measuring and regulation to overcome the known issues within the prior art as described in paragraph 23. Particularly, WEISS noted that the conventional method of the known control systems are two-point controllers. These types of controllers cool as soon as an upper control point is reached, and periodically fluctuate in temperature between the upper and lower control points. This causes an adverse effect of the cooling system (par. 23, lines 1-14). Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKAO, in view of WEISS, to incorporate known control systems (e.g., hardware, software, sensors) with at least one temperature sensor, as taught by WEISS to overcome the conventional techniques known within the art by allowing the coolant temperature to be kept constant (claim 12 of WEISS).

As to claim 16, TAKAO, as modified by WEISS, does not further disclose the structure of the restrictor.
However, WEISS further teaches wherein the restrictor(5) incorporates a disc-like body (11/12 with rims 15/16; par. 78, line 1- par. 78, line 18) and at least one orifice (gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 as stated in par. 79, lines 1-18), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the restrictor comprising a disc-like plate and at least one orifice to provide effective redispersion of the resulting emulsion (e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 17, TAKAO, as modified by WEISS, does not further disclose or teach the diameter range of between 0.5 and 2.5mm.
However, WEISS, further, teaches wherein the at least one orifice (gap between 11/12 as stated in par. 79, lines 1-18) has a diameter within the range of 1-2mm, which is within the claimed range of 0.5 and 2.5mm (par. 79, lines 1-18). Particularly, the narrow shear gap, i.e., orifice, of the restrictor aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 18, TAKAO, as modified by WEISS, does not further disclose the requirements of the orifice of the claim.
However, WEISS, further discloses wherein the at least one orifice of the restrictor comprises a multiplicity of orifices arranged in the restrictor’s disc-like body (gaps provided between toothed rims 15/16 as shown in figure 4) in a continuous equally distributed manner in relation to each other (see figure 4, wherein the orifices along the toothed rim, 15/16, of the restrictor are provided and equally distributed  in relation to one another along the circular pathway and in terms of the gap, 0.5-1mm, between orifices of 11/12 due to the distance between the disc-like bodies of the restrictor), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 21, TAKAO, as modified by WEISS, discloses a cooling system (system shown in figure 1) for cooling a machine element (TAKAO is at least capable of providing cooling to a machine element, as it is intended to provide cooling to a thermal load), comprising:
a coolant dispersion with a phase change material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer).
In addition, TAKAO, as modified by WEISS, previously taught the regeneration device according to claim 1 for the reasons previously recited.

As to claim 22, TAKAO, as modified by WEISS, previously taught the cooling system according to claim 21 for the reasons at least previously recited in claim 1, which claim 22 incorporates.
However, TAKAO, does not disclose the cooling system is a part of a machine tool comprising at least one machine element, the at least one machine element comprising a motor spindle or electromechanical drive unit.
That being said WEISS provides that it is known to apply cooling system which utilize coolant dispersions and phase change materials (abstract, lines 1-8) to machine tools (6) which abstract, lines 1-8). Particularly, modern machine tools have high precision, and requirements to provide the motor spindles along the milling head of the tool have risen in the recent years. However, doing so provides that the surface machining of the work piece is impaired by the vibrations and temperature of the motor spindle and machine frame (par. 4, lines 1-10). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide that the cooling system taught by the combination of TAKAO, in view of WEISS, could be provided to a machine tool which comprises at least one machine element comprised of a motor spindle or electromechanical drive unit to better aid in the thermal dissipation from the machine tool to better provide quality surface machining of the work piece produced by the tool.

As to claim 23,  TAKAO discloses a method for regenerating(col.7, lines 23 – col.9, line 33) a coolant dispersion with phase changer material (col.8, lines 1-13 – aqueous solution containing a guest compound which is not initially a hydrate slurry, but changes to and from a hydrate slurry due to temperature change/heat transfer), comprising:
dispersing the coolant dispersion (col.12, lines 11-24)by a redispersion unit (30, which is designated generally as means for cancelling supercooling as stated in col.11, lines 19-26); and
enabling a freezing of the phase change material by dissipating heat stored in the coolant dispersion(col.7, line 23- col.9, line 33 – of which the recooling unit provides sensible and latent heat cooling to supercool the aqueous solution with guest compound, such that upon contact within the redispersion unit which cancels the supercooling, the guest component freezes to form the hydrate slurry, thus the recooling unit provide the ability of the guest component to freeze through heat dissipation) by a recooling unit (combination of 2, 3a, 3b, 4, 6, and associated piping which the aqueous solution containing the guest compound flows through), the recooling unit configured so that dissipated heat is at least partially recuperated (within section 4 of the recooling unit, recuperation of heat is provided as there is heat exchange between hydrate slurry supplied from the latent heat exchangers, 3a/3b, to section 4 which is further in communication with aqueous solution discharged after heat exchange with the thermal load of the system; col.8, line – col.9, line 10; figure 1), in order to heat up the coolant dispersion to an inlet temperature (temperature of 6.5°C is supplied to the thermal load of the system, via heat exchange section 6 of the recooling unit, and further wherein thermal exchange is occurring between slurry hydrate provided to the section, 4, of the recooling unit and aqueous solution provided back from the thermal load of the system to the section, 4, of the recooling unit).
However, TAKAO does not explicitly disclose wherein the redispersion unit comprises a restrictor.
WEISS is within the field of endeavor of a regeneration device (24) for regenerating a coolant dispersion with phase change material (abstract, lines 6-8). WEISS teaches a redispersion unit (5; par. 77, lines 1-4). The redispersion unit is taught to incorporate a restriction (combination of 15 and 16 with a plurality of gaps, as shown in figure 4) which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

As to claim 24, TAKAO, as modified by WEISS, further discloses wherein the inlet temperature (6.5°C; see figure 1; col.8, line 61-col.9, line 10) lies within a phase transition temperature range (5-7°C, possibly up to 7.4°C) of the phase change material (at 7.4°C the slurry hydrate is formed due to the cancelling of the supercooling of the liquid mixture between the range of 5-7°C,and possibly up to 7.4°C, such that it is believed within this range the aqueous solution is capable of phase transition, due to the ability undergo transition from a liquid solution to a semi-solid solution wherein the guest component forms the hydrate, and wherein the provided inlet temperature is within this range).

As to claim 25, TAKAO, as modified by WEISS, does not further disclose the claimed range for the second target temperature.
However, WEISS teaches that, in an application where the thermal load is a machine tool, a target temperature could be a few degrees higher than room temperature, as this enables a low heat flow into the surrounding environment, and not the other way around, that the machine cooling cools the room at the point of application (par. 10, lines 19-27), such that dependent upon application a target temperature is found to be a result effective variable, i.e. a variable which achieves a recognized result, in that changing the target temperature is dependent upon the temperature of the surrounding environment to prevent undesirable heat transfer. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of TAKAO to make the second target temperature between 25 and 26°C as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP§2144.05-II.

As to claim 26, TAKAO, as modified by WEISS, does not further disclose the requirements of the orifice of the claim.
However, WEISS, further discloses wherein the at least one orifice comprises a multiplicity of orifices (gaps provided between toothed rims 15/16 as shown in figure 4 and gap between 11/12 and shown in figure 4), which aids in the increased shearing forced generated at the outlet from the pump (par. 78 , lines 1-7). These shearing forces enables the dispersion of the emulsion to take place, and provide effective redispersion from the pump (par. 75, lines 1-9 and par. 77, lines 1-4). As the purpose of the pump within TAKAO is to produce the hydrate slurry, by cancelling the supercooling effect of the aqueous solution and guest compound (e.g., coolant with phase change material), it would be understood that the pump be provided with a restrictor, for the purpose of adequately increase shearing forces of the resulting emulsion at the pump outlet to guarantee and effective redispersion of the hydrate slurry within the aqueous solution to be provided to the thermal  load of TAKAO. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKAO, with the teachings of WEISS, to incorporate the at least one orifice comprising the e.g., coolant with phase change mixture) by increasing the shearing forces generated at the outlet from the pump.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAO (US 7,541,009 B2 – published 2 June, 2009), in view of WEISS (US 2015/0343588 A1) and JENSEN (US 7,568,275 B2 – published 4 August, 2009) .
As to claim 13, TAKAO, in view of WEISS, teaches that it is necessary to keep constant temperature control within a machine element (see rejection of claim 12), but TAKAO, as modified by WEISS does not disclose wherein the system further comprises a model based predictive controller. 
JENSEN, however, is within the relevant field of endeavor of a cooling system associated with a machine tool (abstract, lines 1-20). JENSEN teaches that model-based predictive controllers can be used to calculate and control the amount of heating or cooling needed to maintain an isothermal temperature (col.5, line 66- col.6, line 1) of a structure. WEISS, previously, noted that the conventional method of the known control systems are two-point controllers. These types of controllers cool as soon as an upper control point is reached, and periodically fluctuate in temperature between the upper and lower control points. This causes an adverse effect of the cooling system (par. 23, lines 1-14). Adding a controller, which enables maintaining isothermal temperature, would be seen as advantageous, in view of the teachings of WEISS to eliminate any adverse effects of non-predictive controllers to machines. Therefore, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify TAKAO, in view of WEISS, to incorporate a model-claim 12 of WEISS and col.5, line 66-col.6, line 1 of JENSEN).

As to claim 14, TAKAO, as modified by WEISS and JENSEN, previously taught wherein a control unit with temperature and flow meters is provided, and that a controller can be provided to ensure isothermal temperature, or constant temperature, to the thermal load to be cooled or heated (see rejections of claim 12 and 13), and that a desired temperature is targeted to be sent to the thermal load (disclosed by TAKAO based on the inlet temperature provided to the thermal load, 6). It, therefore, is seen that the combination is capable of providing the functional requirements of the claim of the inlet temperature being controlled in dependence of a cooling requirement so that heat absorption in a machine element is carried out relative to an operating point.

As to claim 15, TAKAO, as modified by WEISS and JENSEN, previously taught wherein a control unit with temperature and flow meters is provided, and that a controller can be provided to ensure isothermal temperature, or constant temperature, to the thermal load to be cooled or heated (see rejections of claim 12 and 13),  a desired temperature is targeted to be sent to the thermal load (disclosed by TAKAO based on the inlet temperature provided to the thermal load, 6), and that of the desired temperature of the fluid flowing to the thermal load a portion is provided as a mixture of aqueous solution and solidified guest components (as disclosed by TAKAO to form the dispersion). It, therefore, is seen that the combination is capable of providing the functional requirements of the claim of a proportion of melted phase change material is .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KRAUTER (US 6,446,449 B2), WHITNEY (US 5,141,079), and TOTSU (US 2005/0057102A1) teach relevant structures and techniques to PCM and coolant mixtures for cooling loads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            3/12/2021